Order, Supreme Court, New York County (M. Stecher, J.), entered October 24, 1983, setting aside verdict of jury, and ordering a new trial on damages only unless defendant stipulates to judgment in the total sum of $68,000, is unanimously reversed, and the motion to set aside the verdict is denied, without costs, and the jury verdict of $18,000 is reinstated.
Interlocutory judgment, Supreme Court, New York County (M. Stecher, J.), entered December 2, 1983, determining the issue of liability in favor of plaintiff, is unanimously affirmed, without costs.
The degree to which plaintiff’s condition after the accident could properly be deemed to have been caused or aggravated by the accident was of course a matter for the jury. On the facts of this case, with plaintiff’s history of previous injuries and claims, the jury’s verdict fixing plaintiff’s recoverable damages at $18,000 was not against the weight of the evidence. Concur — Sandler, J. P., Ross, Carro, Silverman and Kassal, JJ.